DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 27 August 2018, where:
Claims 1, 6, 7, 10-12, and 16-20 have been amended.
Claims 2-5, 9, and 13-15 have been cancelled.
New claims 21-25 are presented for examination.
Claims 1, 6-8, 10-12, and 16-25 are pending.
Claims 1, 6-8, 10-12, and 16-25 are rejected.
Applicant is reminded that 37 CFR § 1.121(c) governs the manner of making amendments to the claims. MPEP § 714. (see, e.g., claim 11, which is marked “Original” though the content is clearly indicated as amended). Also, Applicant is reminded that “[o]ne or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application.” 37 CFR § 1.75. Applicant’s amended claims are instead “referring forward and backward” to claims (see, e.g., claim 6, which depends from claim 21, and claim 21, which depends from claim 1).
Drawings
3.	The objection to the drawings is withdrawn regarding the omission of “Reference Number ‘350a’” in view of the Applicant’s amended drawings (see Replacement Sheet of Fig. 8), and the amendments to the specification (see, e.g., inclusion of “network interface system 62”). 
Claim Objections
4.	The objection to Claim 18 is withdrawn in view of Applicant’s amendment to the claim.
5.	Claim 12 is objected to because of the following informalities: 
Claim 12, line 7, recites “the resource indentifier,” which should read --the resource identifier.--
Appropriate correction is required.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
“a partitioning module” in claim 1,
“a resource tracking module” in claim 1, and
“a clustering module” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If Applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f), Applicant may: 
(1) 	amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) 	present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 U.S.C. § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
9.	Claims 1, 6-8, 10, 11, 21, and 24 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement. The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means-plus-function limitation in a claim under 35 U.S.C. 112(f). 
For instance, claim 1 recites “a partitioning module,” “a resource tracking module,” and “a clustering module.” However, the specification, including the drawings, does not provide a disclosure of any structure, materials, or acts of these “modules.” The Specification merely refers to “wired communication modules may communicate in accordance with a number of wired protocols,” (Specification ¶ 0026), which does not pertain to the modules of claim 1.
Claims 6-8, 10, 11, 21, and 24 depend directly or indirectly from claim 1, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 1.
10.	The rejections under 35 U.S.C. § 112(b) in the Office action mailed 27 September 2021 are withdrawn in view of the Applicant’s amendments to claims 18 and 19.
11.	The following is a quotation of 35 U.S.C. § 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
12.	Claims 1, 6-8, 10, 11, 21, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim limitations of “a partitioning module,” “a resource tracking module,” and “a clustering module” each invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The Specification merely refers to “wired communication modules may communicate in accordance with a number of wired protocols,” (Specification ¶ 0026), which does not pertain to the modules of claim 1. That is, the disclosure is devoid of any structure that performs the function in the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If Applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, Applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
13.	Claims 16-18, 22, and 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 22 depends from cancelled claim 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 16-18 depend directly or indirectly from cancelled claim 2, and are rejected as depending from a canceled claim; further, the claims fail to cure the deficiencies of claim 22.
Claim 24, line 3, recites “the one or more clustering modules,” which has insufficient antecedent basis for this limitation in the claim.
14.	Claims 1, 6-8, 10, 11, 21, 24 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, as presented, does not end with a “period punctuation,” but instead with a “semi-colon” punctuation. Accordingly, the claim is indefinite because a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention would not be advised of the limits of Applicant’s claimed invention.
Claims 6-8, 10, 11, 21, and 24 depend directly or indirectly from claim 1, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claim 1.
Claim 8, as presented, does not end with a “period punctuation.” Accordingly, the claim is indefinite because a person having ordinary skill in the art as of the effective filing data of the Applicant’s invention would not be advixed of the limits of Applicant’s claimed invention.
Claim 25, as presented, includes a “period punctuation” following the equation, which is within the body of the claim, while the claim also includes another “period punctuation” at the end of the claim. Accordingly, the claim is indefinite because a person having ordinary skill in the art as of the effective filing data of the Applicant’s invention would not be advised of the limits of Applicant’s claimed invention.
Claim Rejections - 35 U.S.C. § 101
15.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
16.	Claims 1, 6-8, 10-12, and 16-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites:
A computing system for determining a resource provider of a resource identifier comprising:
a partitioning module,
a resource tracking module, and
a clustering module;
wherein the partitioning module is configured to:
calculate at least one length of the resource identifier;
wherein the clustering module is configured to:
generate a clustering model for each of the at least one lengths of the resource identifier using a training data set;
wherein the resource tracking module is configured to:
receive, from an identifier source, the resource identifier associated with one of a plurality of resource providers;
select a clustering model from one or more clustering models generated by the clustering module, wherein each of the clustering models comprises a plurality of clusters, each cluster associated with one of the plurality of resource providers, wherein the resource tracking module selects the clustering model based on one of the at least one calculated length of the resource identifier;
select, using the selected clustering model, a cluster having a least distance from the resource identifier;
generate a request for resource information including the resource identifier, wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.
Under Step 1, the instant claim recites a system, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. recites the steps of:
* * *
calculate at least one length of the resource identifier;
* * *
generate a clustering model for each of the at least one lengths of the resource identifier using a training data set;
* * *
select a clustering model from one or more clustering models generated by the clustering module, . . . ;
select, using the selected clustering model, a cluster having a least distance from the resource identifier;
generate a request for resource information including the resource identifier, wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.
The claim recites the steps of generating a cluster model based on a calculated length of a resource provider, and selecting a cluster model. These are acts of evaluating information that can practically performed in the human mind with the aid of a physical aid, such as a pen and paper, to perform the limitations of the claim.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a computer system,” and “a system,” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
“a partitioning module,” “a resource tracking module,” and “a clustering module,” in which the term “module” is not defined by the specification or the claims. Though the term “module” is used in the limited sense of “wired communication modules” (Specification ¶ 0026) or a Trusted Platform Module (Specification ¶ 0028), these uses do not provide a basis for the use of the term “module” in the claim limitations. For purposes of examination, each “module” a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3). 
The claim recites activities that include:
receive, from an identifier source, the resource identifier associated with one of a plurality of resource providers; 
generate a request for resource information including the resource identifier, wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.
These generic steps of receiving, generating, and providing are executed as instructions with a regular computer, and do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a computer system” and “a system,” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3),
“a partitioning module,” “a resource tracking module,” and “a clustering module,” in which the term “module” is not defined by the specification or the claims. Though the term “module” is used in the limited sense of “wired communication modules” (Specification ¶ 0026) or a Trusted Platform Module (Specification ¶ 0028), these uses do not provide a basis for the use of the term “module” in the claim limitations. For purposes of examination, each “module” a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and
“a clustering model,” which is/are generated by a clustering system that can include a computer system (Specification ¶ 0033-34).
Receiving data, generating data, and data processing using conventional components and functions generic to the technology are well-known, routine, and conventional. In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 1 is directed to non-eligible subject matter.
Claim 6 recites the “system of claim 21, wherein the similarity between each resource identifier is based on a distance (d) calculated as:

    PNG
    media_image1.png
    56
    648
    media_image1.png
    Greyscale

wherein α1, α2 . . . αn are weighting coefficients, T0i and T1i are an ith digit of a corresponding resource identifier T0, T1, and ƒ is a distance function.” The claim merely recites more details or specifics of the abstract idea of generating a cluster model based on a calculated length of a resource provider, and selecting a cluster model of claim 21, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail herein with respect to claim 21.
Claim 7 recites the “system of claim 6, wherein the wherein the weighting coefficients α1, α2 . . . αn are determined using equations each pair of resource identifiers (T0, T1) with length n, coefficients are calculated as:

    PNG
    media_image2.png
    56
    650
    media_image2.png
    Greyscale

when the resource identifiers T0, T1 are associated with the same resource provider and

    PNG
    media_image3.png
    48
    640
    media_image3.png
    Greyscale

when the resource identifiers T0, T1 are not associated with the same resource provider. The claim merely recites more details or specifics of the abstract idea of generating a cluster model based on a calculated length of a resource provider, and selecting a cluster model of claim 6, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail with respect to claim 6.
Claim 8 recites the “system of claim 6, wherein the distance function ƒ is:

    PNG
    media_image4.png
    93
    704
    media_image4.png
    Greyscale

The claim merely recites more details or specifics of the abstract idea of generating a cluster model based on a calculated length of a resource provider, and selecting a cluster model of claim 6, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail with respect to claim 6.
Claim 10 recites the “system of claim 21, wherein the cutoff threshold is further determined based on clustering accuracy, wherein the clustering accuracy is evaluated by:

    PNG
    media_image5.png
    57
    702
    media_image5.png
    Greyscale

The claim merely recites more details or specifics of the abstract idea of generating a cluster model based on a calculated length of a resource provider, and selecting a cluster model of claim 21, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail herein with respect to claim 21.
Claim 11 recites the “system of claim 1, wherein the least distance from the resource identifier is determined based on a distance (di,j) between the resource identifier and each cluster (j) in a clustering model and calculated as:

    PNG
    media_image6.png
    86
    207
    media_image6.png
    Greyscale

wherein LL is the distance between the resource identifier and an ith element of the cluster (j).” The claim merely recites more details or specifics of the abstract idea of generating a cluster model based on a calculated length of a resource provider, and selecting a cluster model of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail herein with respect to claim 1.
Claim 12 recites:
A method for determining a resource provider of a resource identifier, the method comprising:
receiving, from an identifier source, a resource identifier associated with one of a plurality of resource providers, wherein the resource identifier comprises an alphanumeric string having at least one length;
determining the at least one length; 
generating a clustering model for each of the at least on lengths of the resource indentifier using a training data set;
selecting at least one clustering model comprising a plurality of clusters each associated with one of the plurality of resource providers, wherein the each of the at least one clustering models is selected from a plurality of clustering models based on one of the at least one length of the resource identifier;
selecting, using the clustering model, a cluster in the clustering model having a least distance from the resource identifier;
generating a request for resource information including the resource identifier, wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.
Under Step 1, the instant claim recites a method, which falls under the four categories of Section 101. 
Step 2A Prong One of the eligibility analysis evaluates whether the claim recites a judicial exception. recites the steps of:
* * *
determining at least one length of the resource identifier;
generating a clustering model for each of the at least one lengths of the resource identifier using a training data set;
selecting at least one clustering model comprising a plurality of clusters each associated with one of the plurality of resource providers, . . . ;
selecting, using the clustering model, a cluster in the clustering model having a least distance from the resource identifier;
generating a request for resource information including the resource identifier, wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.
The claim recites the steps of generating a cluster model based on a calculated length of a resource provider, and selecting a cluster model. These are acts of evaluating information that can practically performed in the human mind with the aid of a physical aid, such as a pen and paper, to perform the limitations of the claim.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a system,” which is a generic computer component performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
The claim recites activities that include:
receive, from an identifier source, the resource identifier associated with one of a plurality of resource providers; and
generate a request for resource information including the resource identifier, wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.
These generic steps of receiving, generating, and providing are executed as instructions with a regular computer, and do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a system,” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3),
“a clustering model,” which is/are generated by a clustering system that can include a computer system (Specification ¶ 0033-34).
Receiving data, generating data, and data processing using conventional components and functions generic to the technology are well-known, routine, and conventional. In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 12 is directed to non-eligible subject matter.
Claim 16 recites the “method of claim 22, wherein the similarity between each resource identifier is based on a distance (d) calculated as:

    PNG
    media_image1.png
    56
    648
    media_image1.png
    Greyscale

wherein α1, α2 . . . αn are weighting coefficients, T0i and T1i are an ith digit of a corresponding resource identifier T0, T1, and ƒ is a distance function.” The claim merely recites more details or specifics of the abstract idea of generating a cluster model based on a calculated length of a resource provider, and selecting a cluster model of claim 16, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail herein with respect to claim 16.
Claim 17 recites the “method of claim 16, wherein the wherein the weighting coefficients α1, α2 . . . αn are determined using equations each pair of resource identifiers (T0, T1) with length n, coefficients are calculated as:

    PNG
    media_image2.png
    56
    650
    media_image2.png
    Greyscale

when the resource identifiers T0, T1 are associated with the same resource provider and

    PNG
    media_image3.png
    48
    640
    media_image3.png
    Greyscale

when the resource identifiers T0, T1 are not associated with the same resource provider, and the distance function ƒ is:

    PNG
    media_image4.png
    93
    704
    media_image4.png
    Greyscale
.
The claim merely recites more details or specifics of the abstract idea of generating a cluster model based on a calculated length of a resource provider, and selecting a cluster model of claim 16, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail herein with respect to claim 16.
Claim 18 recites the “method of claim 22, wherein the cutoff threshold is further determined based on clustering accuracy, wherein the clustering accuracy is evaluated by:

    PNG
    media_image5.png
    57
    702
    media_image5.png
    Greyscale

The claim merely recites more details or specifics of the abstract idea of generating a cluster model based on a calculated length of a resource provider, and selecting a cluster model of claim 22, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail herein with respect to claim 22.
Claim 19 recites the “method of claim 12, wherein the least distance from the resource identifier is determined based on a distance (di,j) between the resource identifier and each cluster (j) in a clustering model and calculated as:

    PNG
    media_image6.png
    86
    207
    media_image6.png
    Greyscale

wherein LL is the distance between the resource identifier and an ith element of the cluster (j).” The claim merely recites more details or specifics of the abstract idea of generating a cluster model based on a calculated length of a resource provider, and selecting a cluster model of claim 12, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail herein with respect to claim 12.
Claim 20 recites:
A non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations comprising:
receiving, from an identifier source, a resource identifier associated with one of a plurality of resource providers, wherein the resource identifier comprises an alphanumeric string having at least one length;
determining the at least one length;
generating a clustering model for each of the at least one lengths of the resource identifier using a training data set;
selecting a clustering model based on the at least one determined length of the resource identifier, wherein each of the clustering models comprises a plurality of clusters with each cluster associated with one of the plurality of resource providers;
identifying, using the clustering model, a cluster of known resource identifiers in the clustering model having a least distance from the resource identifier, wherein the cluster is associated with a known one of the plurality of resource providers;
generating a request for resource information including the resource identifier, wherein the request is provided to a system associated with the known one of the plurality of resource providers.
The claim recites the abstract idea of generating a cluster model based on a calculated length of a resource provider, and selecting a cluster model. These are acts of evaluating information that can practically performed in the human mind with the aid of a physical aid, such as a pen and paper, to perform the limitations of the claim.
Step 2A Prong Two of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. The claim recites additional claim elements beyond the identified judicial exception that include 
“a non-transitory computer readable medium,” and “a processor,” “a device,” and “a system,” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3), and
The claim recites activities that include:
receiving, from an identifier source, the resource identifier associated with one of a plurality of resource providers; 
generating a request for resource information including the resource identifier, wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster.
These generic steps of receiving, generating, and providing are executed as instructions with a regular computer, and do not change the character of the claim from an abstract idea into a practical application. See In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); see also MPEP § 2106.07(a).II.
Step 2B of the eligibility analysis evaluates whether the claim recites additional elements that amount to an inventive concept (also known as “significantly more”) than the recited judicial exemption. The claim recites the additional elements of
“a computer system” and “a system,” which are generic computer components performing generic computer functions at a high level of generality, (MPEP § 2106.04(a)(2).III.C.3); and
“a clustering model,” which is/are generated by a clustering system that can include a computer system (Specification ¶ 0033-34).
Receiving data, generating data, and data processing using conventional components and functions generic to the technology are well-known, routine, and conventional. In re Board of Trustees of the Leland Stanford Junior University, 991 F.3d 1245, 2021 U.S.P.Q.2d 361 (Fed. Cir. 2021); Free Stream Media Corp. v. Alphonso Inc., 996 F.3d 1355, 2021 U.S.P.Q.2d 521 (Fed. Cir. 2021). See also MPEP § 2106.05(a).II. Thus, claim 20 is directed to non-eligible subject matter.
Claim 21 recites the “system of claim 1, wherein the clustering module is further configured to:
receive a training set of resource identifiers whose associated resource provider is known;
perform a clustering process comprising:
identifying clusters based on a similarity between each resource identifier;
determining a cutoff threshold, wherein the cutoff threshold is based on the plurality of resource providers;
performing a cluster merging process comprising:
determining two clusters with a least distance between them and associating the two clusters with the least distance between them with one of the plurality of resource providers based on a percentage of resource identifiers in the two clusters with the least distance between them associated with one of the plurality of resource providers relative to the total number of resource identifiers in the two clusters with the least distance between them;
repeating the cluster merging process until the number of clusters is equal to the determined cutoff threshold.
The claim merely recites more details or specifics of the abstract idea by of determining the knowledge value of claim 1, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail herein with respect to claim 1.
Claim 22 recites the “method of claim 2, wherein the step of generating at least one clustering model further comprises:
performing a clustering process comprising:
identifying clusters based on a similarity between each resource identifier;
determining a cutoff threshold, wherein the cutoff threshold is based on the plurality of resource providers;
performing a cluster merging process comprising:
determining two clusters with a least distance between them and associating the two clusters with the least distance between them with one of the plurality of resource providers based on a percentage of resource identifiers in the two clusters with the least distance between them associated with one of the plurality of resource providers relative to the total number of resource identifiers in the two clusters with the least distance between them; and
repeating the cluster merging process until the number of clusters is equal to the determined cutoff threshold.
The claim merely recites more details or specifics of the abstract idea by of determining the knowledge value of claim 2, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail herein with respect to claim 2.
Claim 23 recites the “non-transitory computer readable medium of claim 20, wherein the step of generating at least one cluster model further comprises:
performing a clustering process comprising:
identifying clusters based on a similarity between each resource identifier;
determining a cutoff threshold, wherein the cutoff threshold is based on the plurality of resource providers;
performing a cluster merging process:
determining two clusters with a least distance between them;
associating the two clusters with the least distance between them with one of the plurality of resource providers based on a percentage of resource identifiers in the two clusters with the least distance between them associated with one of the plurality of resource providers relative to the total number of resource identifiers in the two clusters with the least distance between them; and
repeating the cluster merging until the number of clusters is equal to the determined cutoff threshold.
The claim merely recites more details or specifics of the abstract idea by of determining the knowledge value of claim 20, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail herein with respect to claim 20.
Claim 24 recites the “system of claim 10, wherein the clustering module is further configured to: increment the cutoff threshold when the cluster accuracy is below a threshold and repeat the cluster merging process for each of the one or more clustering modules until the number of clusters is equal to the incremented cutoff threshold.” The claim merely recites more details or specifics of the abstract idea by of determining the knowledge value of claim 10, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail herein with respect to claim 10.
Claim 25 recites the “non-transitory computer readable medium of claim 23, wherein the cutoff threshold is further determined based on clustering accuracy evaluated by:

    PNG
    media_image5.png
    57
    702
    media_image5.png
    Greyscale

wherein cutoff threshold is incremented when the cluster accuracy is below a threshold and 
the cluster merging process is repeated for each of the one or more clustering models until the number of clusters is equal to the associated incremented cutoff threshold.
The claim merely recites more details or specifics of the abstract idea by of determining the knowledge value of claim 23, and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claim is directed to a judicial exception as discussed in detail with respect to claim 23.
Claim Rejections - 35 U.S.C. § 103
17.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20.	Claims 1, 7, 12, 16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154347 to Bateman [hereinafter Bateman] in view of US Published Application 20180018387 to Astiz [hereinafter Astiz] and US Published Application 20190205829 to Abebe et al. [hereinafter Abebe].
Regarding claim 1, Bateman teaches [a] computing system for determining a resource provider of a resource identifier (Bateman, Abstract) comprising:
a partitioning module,
a resource tracking module, and
a clustering module;
* * *
wherein the resource tracking module is configured to:
receive, from an identifier source, the resource identifier associated with one of a plurality of resource providers (Bateman ¶ 0041 teaches retrieving parcel data (that is, receive, from an identifier source) is preferable based on processing a tracking number (that is, the resource identifier associated with one of a plurality of resource providers) . . . . The tracking number is preferable associated with a shipping carrier (that is, an identifier source); Bateman, Fig. 3, teaches a delivery estimation system for multiple users (Examiner annotations in dashed blocks), where:

    PNG
    media_image7.png
    446
    465
    media_image7.png
    Greyscale

Bateman ¶ 0019 teaches retrieving delivery data preferably includes retrieving cross-carrier delivery data (e.g., historical delivery records originating and/or associated with a plurality of shipping carriers, such as both USPS and UPS (that is, a plurality of resource providers));
select a clustering model from one or more clustering models generated by the clustering module, wherein each of the clustering models comprises a plurality of clusters each associated with one of the plurality of resource providers (Bateman ¶ 0036 teaches training a delivery prediction machine learning model (that is, select a clustering model). . . . . The training sample can include delivery features (e.g., vectorized; generated in Block S120, etc.) and a corresponding label (e.g., actual delivery time for the delivery, which can be directly obtained from the raw delivery data and/or through processing of the raw delivery data such as calculating the amount of minutes between timestamps for an "Out for Delivery status change and a “Delivered status change, etc.). . . . [that] can employ machine learning approaches including any one or more of . . . unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering), . . . . (that is, select a clustering model from one or more clustering models generated by the clustering module, wherein each of the clustering models comprises a plurality of clusters each associated with one of the plurality of resource providers); Bateman ¶ 0046 teaches privileged information machine learning models (e.g., SVM+, etc.) can be used in training delivery prediction models by leveraging additional types of information supplied by the historical delivery data than by parcel data (that is, “SVM+” produces one or more clustering models generated by the clustering module)), wherein the resource tracking module selects the clustering model based on one of the at least one calculated length of the resource identifier (Bateman ¶ 0036 teaches other portions of the method 100 can employ machine learning approaches including any one or more of supervised learning (e.g., using logistic regression, using back propagation neural networks, using random forests, decision trees, etc.), unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering) (that is, the method can employ machine learning approaches including any one or more of . . . unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering, where also “model 1” and “model 2” of Fig. 3 is the resource tracking module selects the clustering model based on one of the at least one calculated length of the resource identifier));
* * *
generate a request for resource information including the resource identifier (Bateman ¶ 0042 teaches generating and transmitting an API request including a tracking number to a shipping carrier, and parsing the response by the shipping carrier. In another example, Block S140 can include submitting the tracking number via a webform and scraping the resulting website generated after submission of the webform (e.g., the tracking page) (that is, generate a request for resource information including the resource identifier)), wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster (Bateman ¶ 0011 teaches determining a delivery estimate for the parcel based on processing the parcel features with the cross-carrier delivery prediction model S160 (that is, the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster)).
Though Bateman teaches the feature of a processing system-based delivery prediction system for predicting delivery estimates, Bateman, however, does not explicitly teach -
* * *
wherein the partitioning module is configured to:
calculate at least one length of a resource identifier;
wherein the cluster module is configured to:
generate a clustering model for each of the at least one lengths of the resource identifier using a training data set;
* * *
But Astiz teaches -
wherein the partitioning module is configured to:
calculate at least one length of a resource identifier (Astiz Fig. 3 teaches an example technique for training an alphanumeric candidate type classifier (Examiner annotations in dashed text-boxes):

    PNG
    media_image8.png
    620
    863
    media_image8.png
    Greyscale

(Astiz ¶ 0010); Astiz ¶ 0017 teaches [that] text of each email message can be parsed to identify one or more alphanumeric candidates (that is, “parsed to identify” is calculate at least one length of a resource identifier); Astiz ¶ 0031 teaches recipient specific features can include, but are not limited to, an average number of characters (letters, numbers) of a particular alphanumeric candidate type (that is, a resource identifier) across all users, and an average ratio of numbers to letters of a particular alphanumeric candidate type across all users (that is, the feature of “an average number of characters” is at least one length of a resource identifier);
wherein the cluster module is configured to:
generate a clustering model for each of the at least one lengths of the resource identifier using a training data set (Astiz ¶ 0004 teaches training an alphanumeric candidate type classifier (that is, generate a clustering model) based on the plurality of clusters and the associated alphanumeric candidate types (that is, generate a clustering model for each of the at least one lengths of the resource identifier using a training data set); see also Astiz ¶ 0016) ;
Bateman and Astiz are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Bateman pertaining to clustering model training based on resource identifiers with the features of the alphanumeric candidate, including the number of characters, of Astiz.
The motivation to do so is because of the desirability of extracting alphanumeric candidates from emails for automatic classification. (Astiz ¶ 0014).
Though Bateman and Astiz teach the features of cluster training and application to tracking information, the combination of Bateman and Astiz, however, does not explicitly teach -
* * *
select, using the selected clustering model, a cluster having a least distance from the resource identifier;
* * *
But Abebe teaches -
* * *
select, using the selected clustering model, a cluster having a least distance from the resource identifier (Abebe ¶ 0100 clustering model operates by grouping a set of features and shipping units in a way such that the shipping units in the same "cluster" are more similar (e.g., they have analogous semantic context) with each other in their characteristics than they are with the shipping units falling into other clusters. For example, if one is clustering shippers1 (that is, a selected cluster having a least distance from the resource identifier, the output clusters may comprise different defined categorization of shippers (that is, select, using the clustering model, a cluster having a least distance from the resource identifier)
[Examiner notes the specification recites “the clustering network 156 a identifies a cluster 162 a having the shortest distance (or least distance) between the received resource identifier 152 and the cluster 162 a. Distance is used herein to refer to the similarity (or differences) between two or more resource identifiers 152.” (PGPUB2 ¶ 0039). Accordingly, the feature of a “least distance” of Applicant’s application has a BRI that reads on the feature of “similarity” with relation to the clustering models of Abebe]);
* * *
Bateman, Astiz, and Abebe are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bateman and Astiz pertaining to clustering models in delivery estimation with the clustering models having the shipper cluster classification of Abebe.
The motivation for doing so is to efficiently allocate resources throughout the chain of delivery through improvements in behavioral pattern identification of shippers. (Abebe ¶ 0003).
Regarding claim 12, Bateman teaches [a] method for determining a resource provider of a resource identifier, the method (Bateman, Abstract, teaches a method), comprising
receiving, from an identifier source, a resource identifier associated with one of a plurality of resource providers (Bateman ¶ 0041 teaches retrieving parcel data is preferable based on processing a tracking number (that is, a resource identifier associated with one of a plurality of resource providers) . . . . The tracking number is preferable associated with a shipping carrier (that is, an identifier source); Bateman, Fig. 3, teaches a delivery estimation system for multiple users (Examiner annotations in dashed blocks), where:

    PNG
    media_image7.png
    446
    465
    media_image7.png
    Greyscale

Bateman ¶ 0019 teaches retrieving delivery data preferably includes retrieving cross-carrier delivery data (e.g., historical delivery records originating and/or associated with a plurality of shipping carriers, such as both USPS and UPS (that is, a plurality of resource providers)), wherein the resource identifier comprises an alphanumeric string having first at least one length (Bateman ¶ 0041 teaches the tracking number can include alphanumeric characters . . . and/or be any suitable form (that is, the resource identifier comprises an alphanumeric string having at least one length));* * *
selecting a least one clustering model comprising a plurality of clusters each associated with one of the plurality of resource providers (Bateman ¶ 0036 teaches training a delivery prediction machine learning model (that is, select a . . . model). . . . The training sample can include delivery features (e.g., vectorized; generated in Block S120, etc.) and a corresponding label (e.g., actual delivery time for the delivery, which can be directly obtained from the raw delivery data and/or through processing of the raw delivery data Such as calculating the amount of minutes between timestamps for an "Out for Delivery status change and a “Delivered status change, etc.). . . . [that] can employ machine learning approaches including any one or more of . . . unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering), . . . (that is, select a clustering model comprising a plurality of clusters each associated with one of the plurality of resource providers)), wherein the each of the at least one clustering models is selected from a plurality of clustering models based on one of at least one length of the resource identifier (Bateman ¶ 0036 teaches other portions of the method 100 can employ machine learning approaches including any one or more of supervised learning (e.g., using logistic regression, using back propagation neural networks, using random forests, decision trees, etc.), unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering) (that is, the method can employ machine learning approaches including any one or more of . . . unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering, where also “model 1” and “model 2” of Fig. 3 is the clustering model is selected from a plurality of clustering models based on the first length of the resource identifier));
* * *
generating a request for resource information including the resource identifier (Bateman ¶ 0042 teaches generating and transmitting an API request including a tracking number to a shipping carrier, and parsing the response by the shipping carrier. In another example, Block S140 can include submitting the tracking number via a webform and scraping the resulting website generated after submission of the webform (e.g., the tracking page) (that is, generating a request for resource information including the resource identifier)), wherein the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster (Bateman ¶ 0011 teaches determining a delivery estimate for the parcel based on processing the parcel features with the cross-carrier delivery prediction model S160 (that is, the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster)).
Though Bateman teaches the feature of a processing system-based delivery prediction system for predicting delivery estimates, Bateman, however, does not explicitly teach -
* * *
determining the at least one length;
generating a clustering model for each of the at least on lengths of the resource identifier using a training data set;
* * *
But Astiz teaches -
* * *
determining the at least one length (Astiz Fig. 3 teaches an example technique for training an alphanumeric candidate type classifier (Examiner annotations in dashed text-boxes):

    PNG
    media_image8.png
    620
    863
    media_image8.png
    Greyscale

(Astiz ¶ 0010); Astiz ¶ 0017 teaches [that] text of each email message can be parsed to identify one or more alphanumeric candidates (that is, “parsed to identify” is determining at least one length of a resource identifier); Astiz ¶ 0031 teaches recipient specific features can include, but are not limited to, an average number of characters (letters, numbers) of a particular alphanumeric candidate type (that is, a resource identifier) across all users, and an average ratio of numbers to letters of a particular alphanumeric candidate type across all users (that is, the feature of “an average number of characters” is at least one length of a resource identifier);
generating a clustering model for each of the at least on lengths of the resource identifier using a training data set (Astiz ¶ 0004 teaches training an alphanumeric candidate type classifier (that is, generate a clustering model) based on the plurality of clusters and the associated alphanumeric candidate types (that is, generate a clustering model for each of the at least one lengths of the resource identifier using a training data set); see also Astiz ¶ 0016);
Bateman and Astiz are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Bateman pertaining to clustering model training based on resource identifiers with the features of the alphanumeric candidate, including the number of characters, of Astiz.
The motivation to do so is because of the desirability of extracting alphanumeric candidates from emails for automatic classification. (Astiz ¶ 0014).
Though Bateman and Astiz teach the features of cluster training and application to tracking information, the combination of Bateman and Astiz, however, does not explicitly teach -
* * *
selecting, using the clustering model, a cluster having a least distance from the resource identifier;
* * *
But Abebe teaches -
* * *
selecting, using the clustering model, a cluster having a least distance from the resource identifier (Abebe ¶ 0100 clustering model operates by grouping a set of features and shipping units in a way such that the shipping units in the same "cluster" are more similar (e.g., they have analogous semantic context) with each other in their characteristics than they are with the shipping units falling into other clusters. For example, if one is clustering shippers3 (that is, a cluster having a least distance from the resource identifier, the output clusters may comprise different defined categorization of shippers (that is, selecting, using the clustering model, a cluster having a least distance from the resource identifier)
[Examiner notes the specification recites “the clustering network 156 a identifies a cluster 162 a having the shortest distance (or least distance) between the received resource identifier 152 and the cluster 162 a. Distance is used herein to refer to the similarity (or differences) between two or more resource identifiers 152.” (PGPUB4 ¶ 0039). Accordingly, the feature of a “least distance” of Applicant’s application has a BRI that reads on the feature of “similarity” with relation to the clustering models of Abebe]);
* * *
Bateman, Astiz, and Abebe are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bateman and Astiz pertaining to clustering models in delivery estimation with the clustering models having the shipper cluster classifications of Abebe.
The motivation for doing so is to efficiently allocate resources throughout the chain of delivery through improvements in behavioral pattern identification of shippers. (Abebe ¶ 0003).
Regarding claim 16, the combination of Bateman, Astiz and Abebe teaches all of the limitations of claim 22, as described hereinin detail. 
Abebe teaches -
wherein the similarity between each resource identifier is based on a distance (d) between each resource identifier is calculated as:

    PNG
    media_image1.png
    56
    648
    media_image1.png
    Greyscale

wherein α1, α2 . . . αn are weighting coefficients, T0i and T1i are an ith digit of a corresponding resource identifier T0, T1, and ƒ is a distance function (Abebe ¶ 0110 teaches the "features" correspond to data points within a cluster. Accordingly, in a K=3 learning model, for example, 3 distinct data points are selected as the original clusters.5 Then, when additional clustering data is received and features extracted (per blocks 601 and 602), the first cluster can be refined or changed (e.g., there are more data point values added, which changes the mean). For example, after the 3 distinct data points are selected, a distance (e.g., Euclidian distance (that is, ƒ is a distance function)) is measured between a first point (of a plurality of data points in the first cluster) and each of the 3 data points. Then the first point is assigned to the nearest of the 3 points (that is, T0i and T1i are an ith digit of a corresponding resource identifier T0, T1); Abebe ¶ 0114 teaches [n]ormalization is the process of changing one or more values in a data set (e.g., the clustering data management tool 715) to a common scale while maintaining the general distribution and ratios in the data set. In this way, although values are changed, differences between actual values in the data set are not distorted such that information is not lost6 (that is, normalization being α1, α2 . . . αn are weighting coefficients)).
Regarding claim 20, Bateman teaches [a] non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by a processor cause a device to perform operations (Bateman ¶ 0066 teaches a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with a shipping services platform) comprising:
receiving, from an identifier source, a resource identifier associated with one of a plurality of resource providers (Bateman ¶ 0041 teaches retrieving parcel data is preferable based on processing a tracking number (that is, a resource identifier associated with one of a plurality of resource providers) . . . . The tracking number is preferable associated with a shipping carrier (that is, an identifier source); Bateman, Fig. 3, teaches a delivery estimation system for multiple users (Examiner annotations in dashed blocks), where:

    PNG
    media_image7.png
    446
    465
    media_image7.png
    Greyscale

Bateman ¶ 0019 teaches retrieving delivery data preferably includes retrieving cross-carrier delivery data (e.g., historical delivery records originating and/or associated with a plurality of shipping carriers, such as both USPS and UPS (that is, a plurality of resource providers)), wherein the resource identifier comprises an alphanumeric string having at least one length (Bateman ¶ 0041 teaches the tracking number can include alphanumeric characters . . . and/or be any suitable form (that is, the resource identifier comprises an alphanumeric string having at least one length));
* * *
selecting a clustering model based on the at least one determined length of the resource identifier, wherein each of the clustering models comprises a plurality of clusters with each cluster associated with one of the plurality of resource providers (Bateman ¶ 0036 teaches training a delivery prediction machine learning model (that is, select a clustering model). . . . . The training sample can include delivery features (e.g., vectorized; generated in Block S120, etc.) and a corresponding label (e.g., actual delivery time for the delivery, which can be directly obtained from the raw delivery data and/or through processing of the raw delivery data Such as calculating the amount of minutes between timestamps for an "Out for Delivery status change and a “Delivered status change, etc.). . . . [that] can employ machine learning approaches including any one or more of . . . unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering), . . . . (that is, selecting a clustering model selecting a clustering model based on the at least one determined length of the resource identifier, wherein each of the clustering models comprises a plurality of clusters with each cluster associated with one of the plurality of resource providers); Bateman ¶ 0046 teaches privileged information machine learning models (e.g., SVM+, etc.) can be used in training delivery prediction models by leveraging additional types of information supplied by the historical delivery data than by parcel data (that is, “SVM+” produces one or more clustering models generated by the clustering module));
* * *
generating a request for resource information including the resource identifier (Bateman ¶ 0042 teaches generating and transmitting an API request including a tracking number to a shipping carrier, and parsing the response by the shipping carrier. In another example, Block S140 can include submitting the tracking number via a webform and scraping the resulting website generated after submission of the webform (e.g., the tracking page) (that is, generating a request for resource information including the resource identifier)), wherein the request is provided to a system associated with the known one of the plurality of resource providers (Bateman ¶ 0011 teaches determining a delivery estimate for the parcel based on processing the parcel features with the cross-carrier delivery prediction model S160 (that is, the request is provided to a system associated with the one of the plurality of resource providers associated with the selected cluster)).
Though Bateman teaches the feature of a processing system-based delivery prediction system for predicting delivery estimates, Bateman, however, does not explicitly teach -
* * *
determining the at least one length ;
generating a clustering model for each of the at least one lengths of the resource identifier using a training data set;
* * *
But Astiz teaches -
* * *
determining the at least one length (Astiz Fig. 3 teaches an example technique for training an alphanumeric candidate type classifier (Examiner annotations in dashed text-boxes):

    PNG
    media_image8.png
    620
    863
    media_image8.png
    Greyscale

(Astiz ¶ 0010); Astiz ¶ 0017 teaches [that] text of each email message can be parsed to identify one or more alphanumeric candidates (that is, “parsed to identify” is calculate at least one length of a resource identifier); Astiz ¶ 0031 teaches recipient specific features can include, but are not limited to, an average number of characters (letters, numbers) of a particular alphanumeric candidate type (that is, a resource identifier) across all users, and an average ratio of numbers to letters of a particular alphanumeric candidate type across all users (that is, the feature of “an average number of characters” is at least one length of a resource identifier);
generating a clustering model for each of the at least one lengths of the resource identifier using a training data set (Astiz ¶ 0004 teaches training an alphanumeric candidate type classifier (that is, generate a clustering model) based on the plurality of clusters and the associated alphanumeric candidate types (that is, generating a clustering model for each of the at least one lengths of the resource identifier using a training data set); see also Astiz ¶ 0016);
* * *
Bateman and Astiz are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Bateman pertaining to clustering model training based on resource identifiers with the features of the alphanumeric candidate, including the number of characters, of Astiz.
The motivation to do so is because of the desirability of extracting alphanumeric candidates from emails for automatic classification. (Astiz ¶ 0014).
Though Bateman and Astiz teach the features of cluster training and application to tracking information, the combination of Bateman and Astiz, however, does not explicitly teach -
* * *
identifying, using the clustering model, a cluster of known resource identifiers in the clustering model having a least distance from the resource identifier, wherein the cluster is associated with a known one of the plurality of resource providers;
* * *
But Abebe teaches -
* * *
identifying, using the clustering model, a cluster of known resource identifiers in the clustering model having a least distance from the resource identifier (Abebe ¶ 0100 clustering model operates by grouping a set of features and shipping units in a way such that the shipping units in the same "cluster" are more similar (e.g., they have analogous semantic context) with each other in their characteristics than they are with the shipping units falling into other clusters. For example, if one is clustering shippers7 (that is, a cluster having a least distance from the resource identifier, the output clusters may comprise different defined categorization of shippers (that is, identifying, using the clustering model, a cluster of known resource identifiers in the clustering model having a least distance from the resource identifier)
[Examiner notes the specification recites “the clustering network 156 a identifies a cluster 162 a having the shortest distance (or least distance) between the received resource identifier 152 and the cluster 162 a. Distance is used herein to refer to the similarity (or differences) between two or more resource identifiers 152.” (Specification ¶ 0039). Accordingly, the feature of a “least distance” of Applicant’s application has a BRI that reads on the feature of “similarity” with relation to the clustering models of Abebe]), wherein the cluster is associated with a known one of the plurality of resource providers (Abebe ¶ 00318 teaches [t]he term "carrier" and/or "shipping service provider" (used interchangeably) refer to a traditional or nontraditional carrier/shipping service provider. A carrier/shipping service provider may be a traditional carrier/shipping service provider, such as United Parcel Service (UPS), FedEx, DHL, courier services, the United States Postal Service (USPS), Canadian Post, freight companies ( e.g. truck-load, less-than-truckload, rail carriers, air carriers, ocean carriers, etc.), and/or the like; Abebe ¶ 01129 teaches the clustering data management tool 715 may comprise a variety of clustering data such as historical building data 720, shipper behavior data 722, package handler behavior data 724, package information 726, and/or other data 728 (that is, the cluster is associated with a known one of the plurality of resource providers));
* * *
Bateman, Astiz, and Abebe are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bateman and Astiz pertaining to clustering models in delivery estimation with the clustering models having the shipper cluster classification of Abebe.
The motivation for doing so is to efficiently allocate resources throughout the chain of delivery through improvements in behavioral pattern identification of shippers. (Abebe ¶ 0003).
Examiner notes that the term "processor" recited in Applicant's claim is interpreted to be a well-known hardware structure. Also, Examiner notes that the term "net" recited in Applicant's claims is interpreted to be a well-known term referring to electrical interconnects for an integrated circuit.
21.	Claims 6, 21, 22, and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154347 to Bateman [hereinafter Bateman] in view of US Published Application 20180018387 to Astiz [hereinafter Astiz] and US Published Application 20190205829 to Abebe et al. [hereinafter Abebe] and further in view of Udommanetanakit et al., “E-Stream: Evolution-Based Technique for Stream Clustering,” ADMA (2007) [hereinafter Udommanetanakit ]. 
Regarding claim 6, the combination of Bateman, Astiz, Abebe, and Udommanetanakit teaches all of the limitations of claim 21, as described hereinin detail. 
Abebe teaches -
wherein the similarity between each resource identifier is based on a distance (d) calculated as:

    PNG
    media_image1.png
    56
    648
    media_image1.png
    Greyscale

wherein α1, α2 . . . αn are weighting coefficients, T0i and T1i are an ith digit of a corresponding resource identifier T0, T1, and ƒ is a distance function (Abebe ¶ 0110 teaches the "features" correspond to data points within a cluster. Accordingly, in a K=3 learning model, for example, 3 distinct data points are selected as the original clusters.10 Then, when additional clustering data is received and features extracted (per blocks 601 and 602), the first cluster can be refined or changed (e.g., there are more data point values added, which changes the mean). For example, after the 3 distinct data points are selected, a distance (e.g., Euclidian distance (that is, ƒ is a distance function)) is measured between a first point (of a plurality of data points in the first cluster) and each of the 3 data points. Then the first point is assigned to the nearest of the 3 points (that is, T0i and T1i are an ith digit of a corresponding resource identifier T0, T1); Abebe ¶ 0114 teaches [n]ormalization is the process of changing one or more values in a data set (e.g., the clustering data management tool 715) to a common scale while maintaining the general distribution and ratios in the data set. In this way, although values are changed, differences between actual values in the data set are not distorted such that information is not lost11 (that is, normalization being α1, α2 . . . αn are weighting coefficients)).
Regarding claims 21, 22, and 23, the combination of Bateman, Astiz, and Abebe teaches all of the limitations of claims 1, [12], and 20, respectively, as described hereinin detail. 
Abebe teaches -
wherein the clustering module is further configured to:
receive a training set of resource identifiers whose associated resource provider is known (Abebe ¶ 0059 teaches the clustering entity 100 may be maintained by and/or accessible by a carrier . . . such as United Parcel Service (UPS), FedEx, DHL, courier services, the United States Postal Service (USPS), Canadian Post, freight companies (e.g. truck-load, less-than-truckload, rail carriers, air carriers, ocean carriers, etc.), and/or the like (that is, the “clustering entity 100” includes whose associated resource provider is known); Abebe ¶ 0111 teaches shipping unit clustering learning model training environment 700 that is used to train the shipping unit clustering learning model that is relied upon by the clustering entity 100 to update shipping unit clustering learning model (that is, receive a training set of resource identifiers));
perform a clustering process comprising:
identifying clusters based on a similarity between each resource identifier (Abebe ¶ 0129 teaches [a]ccordingly, the distance between each data point may dependent on how similar each behavior attribute value is. For example, Monday and Tuesday are close in in a seven day sequence);
determining a cutoff threshold, wherein the cutoff threshold is based on the plurality of resource providers (Abebe ¶ 0019 teaches [b]y accessing one or more clustering information units or other data (e.g., parcel received time: manifest package time, dimension information, etc.), feeding this information through a shipping unit clustering learning model, and responsively making a prediction or cluster (e.g., clustering various shippers as only shipping in a particular set of months), the improved computer systems m particular embodiments are able to more fully and accurately make predictions associated with shipments as described in more detail herein (that is, the clusters are “shipper clusters,” such that the cutoff threshold is based on the plurality of resource providers); Abebe ¶ 0127 teaches it is determined (e.g., by the clustering learning model 710) whether there have been clustering changes above a threshold. . . . If there has been no change outside of a threshold, then the clustering process can conclude (that is, determining a cutoff threshold));
* * *
Though Bateman, Astiz, and Abebe teach the features of cluster training and application to tracking information, the combination of Bateman, Astiz, and Abebe, however, does not explicitly teach -
* * *
performing a cluster merging process comprising:
determining two clusters with a least distance between them and
associating the two clusters with the least distance between them with one of the plurality of resource providers based on a percentage of resource identifiers in the two clusters with the least distance between them associated with one of the plurality of resource providers relative to the total number of resource identifiers in the two clusters with the least distance between them;
repeating the cluster merging process until the number of clusters is equal to the determined cutoff threshold.
But Udommanetanakit teaches -
performing a cluster merging process comprising:
determining two clusters with a least distance between them (Udommanetanakit, Fig. 2 teaches an E-Stream, a stream clustering algorithm to generate clusters (Examiner annotations in dashed text-box):

    PNG
    media_image9.png
    368
    806
    media_image9.png
    Greyscale

Udommanetanakit at p. 609, “3.2 E-Stream Algorithm,” second paragraph, teaches [l]ines 7-10 find the closest cluster to the incoming data point (that is, a least distance). If the distance is less than radius_factor then the point is assigned to the cluster, otherwise it is an isolated data point (that is, determining two clusters with a least distance between them)) and
associating the two clusters with the least distance between them with one of the plurality of resource providers (Udommanetanakit at p. 610, “3.2 E-Stream Algorithm, first paragraph, teaches CheckMerge is an algorithm for merging pairs of similar clusters. This algorithm checks every pair of clusters and computes the cluster-cluster distance (that is, associating the two clusters with the least distance between them with one of the plurality of resource providers). If the distance is less than merge_threshold and the merged pair is not in S then merge the pair) based on a percentage of resource identifiers in the two clusters with the least distance between them associated with one of the plurality of resource providers (Udommanetanakit, Fig. 4, teaches MergeOverlapCluster and LimitMaximumCluster algorithms:

    PNG
    media_image10.png
    242
    811
    media_image10.png
    Greyscale

Udommanetanakit, at p. 610, “3.2 E-Stream Algorithm,” second paragraph, teaches [MergeOverlapCluster] checks for overlap clusters and merges them (that is, per LimitMaximumCluster, based on a percentage of resource identifiers in the two clusters with the least distance between them associated with one of the plurality of resource provider is a gauge of the data points having a least distance within the “radius_factor”)) relative to the total number of resource identifiers in the two clusters with the least distance between them (see Udommanetanakit, Figs. 2 and pp. 609-10 discussed above);
repeating the cluster merging process until the number of clusters is equal to the determined cutoff threshold (Udommanetanakit at p. 609, “3.2 E-Stream Algorithm,” second paragraph, teaches the flow of control then returns to the top of the algorithm and waits for a new data point (that is, repeating the cluster merging process until the number of clusters is equal to the determined cutoff threshold)).
Bateman, Astiz, Abebe, and Udommanetanakit are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Udommanetanakit teaches a stream clustering algorithm recognizes data evolution and yields a cluster model that conforms to the current data. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bateman, Astiz, and Abebe pertaining to clustering models in delivery estimation with the clustering model evolution of Udommanetanakit.
The motivation for doing so is to improve existing stream clustering algorithms by supporting evolutions with a new suitable cluster representation and a distance function. (Udommanetanakit at p. 605, “1. Introduction,” third paragraph).
22.	Claims 10, 18, 24, and 25 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154347 to Bateman [hereinafter Bateman] in view of US Published Application 20180018387 to Astiz [hereinafter Astiz] and US Published Application 20190205829 to Abebe et al. [hereinafter Abebe] and further in view of Udommanetanakit et al., “E-Stream: Evolution-Based Technique for Stream Clustering,” ADMA (2007) [hereinafter Udommanetanakit ] and Wedel et al., “Market Segmentation: Conceptual and Methodological Foundations,” Springer Science (2000) (Chapter 5, Clustering Methods) [hereinafter Wedel]. 
Regarding claim 10, the combination of Bateman, Abebe, Astiz, and Udommanetanakit teaches all of the limitations of claim 21, as described herein in detail. 
Though Bateman, Abebe, Astiz, and Udommanetanakit teach the features of a processing system-based delivery prediction system for predicting delivery estimates based on hierarchical clustering models, the combination of Bateman, Abebe, Astiz, and Udommanetanakit, however, does not explicitly teach -
wherein the cutoff threshold is further determined based on clustering accuracy, wherein the clustering accuracy is evaluated by:

    PNG
    media_image5.png
    57
    702
    media_image5.png
    Greyscale

But Wedel teaches -
wherein the cutoff threshold is further determined based on clustering accuracy, wherein the clustering accuracy is evaluated by:

    PNG
    media_image5.png
    57
    702
    media_image5.png
    Greyscale

(Wedel, at pp. 59-60, “Cluster Validation,” first & second paragraph teaches cluster validation, or replication. . . . [T]he major steps [are]: (1) the data are split into two random samples, (2) a cluster analysis is applied to the first sample, (3) the objects in the second sample are assigned to the clusters on the basis of distances to the cluster centroids, (4) the second sample is cluster analyzed (that is, a number of correctly identified resource identifiers with respect to a total number of resource identifiers), (5) the agreement between the two cluster solutions is computed. For that purpose, Hubert and Arabie's (1985) corrected Rand index12 is recommended. The level of agreement between the two classifications of the second (holdout) sample reflects the stability of the cluster solution across independent samples (that is, clustering accuracy)). 
Bateman, Astiz, Abebe, Udommanetanakit, and Wedel are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Udommanetanakit teaches a stream clustering algorithm recognizes data evolution and yields a cluster model that conforms to the current data. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations to further restrain the variance with a cluster and improve the resilience in the model to data noise. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bateman, Astiz, Abebe, and Udommanetanakit pertaining to clustering models, having clustering evolution, in delivery estimation with the variance restraints and data noise resilience of Wedel.
The motivation for doing so is to improve clustering results by restraining the variance within a cluster to limit outliers and the cluster being affected by noise in the data. (Wedel, at p. 49, Clustering Methods - Agglomerative Cluster Algorithms,” second paragraph).
Regarding claim 18, the combination of Bateman, Astiz, Abebe, and Udommanetanakit teaches all of the limitations of claim 22, as described in detailherein. 
Though Bateman, Astiz, Abebe, and Udommanetanakit teach the features of cluster training, evolution, and application to tracking information, the combination of Bateman, Astiz, Abebe, and Udommanetanakit, however, does not explicitly teach -
wherein the cutoff threshold is further determined based on clustering accuracy, wherein the clustering accuracy is evaluated by:

    PNG
    media_image5.png
    57
    702
    media_image5.png
    Greyscale

But Wedel teaches -
wherein the cutoff threshold is further determined based on clustering accuracy, wherein the clustering accuracy is evaluated by:

    PNG
    media_image5.png
    57
    702
    media_image5.png
    Greyscale

(Wedel, at pp. 5960, “Cluster Validation,” first & second paragraph teaches cluster validation, or replication. . . . [T]he major steps [are]: (1) the data are split into two random samples, (2) a cluster analysis is applied to the first sample, (3) the objects in the second sample are assigned to the clusters on the basis of distances to the cluster centroids, (4) the second sample is cluster analyzed (that is, a number of correctly identified resource identifiers with respect to a total number of resource identifiers), (5) the agreement between the two cluster solutions is computed. For that purpose, Hubert and Arabie's (1985) corrected Rand index13 is recommended. The level of agreement between the two classifications of the second (holdout) sample reflects the stability of the cluster solution across independent samples (that is, clustering accuracy)).
Bateman, Astiz, Abebe, Udommanetanakit, and Wedel are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Udommanetanakit teaches a stream clustering algorithm recognizes data evolution and yields a cluster model that conforms to the current data. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations to further restrain the variance with a cluster and improve the resilience in the model to data noise. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bateman, Astiz, Abebe, and Udommanetanakit pertaining to clustering models, having clustering evolution, in delivery estimation with the variance restraints and data noise resilience of Wedel.
The motivation for doing so is to improve clustering results by restraining the variance within a cluster to limit outliers and the cluster being affected by noise in the data. (Wedel, at p. 49, Clustering Methods - Agglomerative Cluster Algorithms,” second paragraph).
Regarding claim 24, the combination of Bateman, Astiz, Abebe, Udommanetanakit, and Wedel teach all of the limitations of claim 10, as described herein in detail.
Udommanetanakit teaches -
wherein the clustering module is further configured to:
increment the cutoff threshold when the cluster accuracy is below a threshold (Udommanetanakit at p. 606, “2.1 Fading Cluster Structure with Histogram: FCH,” first paragraph, teaches [e]ach cluster is represented as a Fading Cluster Structure (FCS) [1] utilizing a α-bin histogram for each feature of the dataset; Udommanetanakit at p. 606, “2.2 Histogram Management,” first paragraph, teaches [w]e utilize a histogram of cluster data values to identify cluster splits. A α-bin histogram summarizes the distribution of cluster data for each dimension of each cluster. The range of each bin is calculated as the difference between the maximum and minimum feature values divided by α. When the maximum or minimum value changes, we calculate a new range and update the values in each range from the intersection between the new and old ranges (that is, the updating of the ranges functions to increment the cutoff threshold)) and 
repeat the cluster merging process for each of the one or more clustering modules until the number of clusters is equal to the incremented cutoff threshold (Udommanetanakit at p. 609, “3.2 E-Stream Algorithm,” second paragraph, teaches [t]he flow of control then returns to the top of the algorithm and waits for a new data point (that is, repeat the cluster merging process for each of the one or more clustering modules until the number of clusters is equal to the incremented cutoff threshold)).
Regarding claim 25, the combination of Bateman, Astiz, Abebe, and Udommanetanakit, teaches all of the limitations of claim 23, as discussed in detail herein.
Udommanetanakit teaches -
* * *
wherein cutoff threshold is incremented when the cluster accuracy is below a threshold (Udommanetanakit at p. 606, “2.1 Fading Cluster Structure with Histogram: FCH,” first paragraph, teaches [e]ach cluster is represented as a Fading Cluster Structure (FCS) [1] utilizing a α-bin histogram for each feature of the dataset; Udommanetanakit at p. 606, “2.2 Histogram Management,” first paragraph, teaches [w]e utilize a histogram of cluster data values to identify cluster splits. A α-bin histogram summarizes the distribution of cluster data for each dimension of each cluster. The range of each bin is calculated as the difference between the maximum and minimum feature values divided by α. When the maximum or minimum value changes, we calculate a new range and update the values in each range from the intersection between the new and old ranges (that is, the updating of the ranges functions to increment the cutoff threshold)) and the cluster merging process is repeated for each of the one or more clustering models until the number of clusters is equal to the associated incremented cutoff threshold (Udommanetanakit at p. 609, “3.2 E-Stream Algorithm,” second paragraph, teaches [t]he flow of control then returns to the top of the algorithm and waits for a new data point (that is, repeat the cluster merging process for each of the one or more clustering modules until the number of clusters is equal to the incremented cutoff threshold)).
Though Bateman, Astiz, Abebe, and Udommanetanakit teach the features of cluster training, evolution, and application to tracking information, the combination of Bateman, Astiz, Abebe, and Udommanetanakit, however, does not explicitly teach -
wherein the cutoff threshold is further determined based on clustering accuracy evaluated by:

    PNG
    media_image5.png
    57
    702
    media_image5.png
    Greyscale

* * *
But Wedel teaches -
wherein the cutoff threshold is further determined based on clustering accuracy, wherein the clustering accuracy is evaluated by:

    PNG
    media_image5.png
    57
    702
    media_image5.png
    Greyscale

Wedel, at pp. 5960, “Cluster Validation,” first & second paragraph teaches cluster validation, or replication. . . . [T]he major steps [are]: (1) the data are split into two random samples, (2) a cluster analysis is applied to the first sample, (3) the objects in the second sample are assigned to the clusters on the basis of distances to the cluster centroids, (4) the second sample is cluster analyzed (that is, a number of correctly identified resource identifiers with respect to a total number of resource identifiers), (5) the agreement between the two cluster solutions is computed. For that purpose, Hubert and Arabie's (1985) corrected Rand index14 is recommended. The level of agreement between the two classifications of the second (holdout) sample reflects the stability of the cluster solution across independent samples (that is, clustering accuracy)).
Bateman, Astiz, Abebe, Udommanetanakit, and Wedel are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Udommanetanakit teaches a stream clustering algorithm recognizes data evolution and yields a cluster model that conforms to the current data. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations to further restrain the variance with a cluster and improve the resilience in the model to data noise. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bateman, Astiz, Abebe, and Udommanetanakit pertaining to clustering models, having clustering evolution, in delivery estimation with the variance restraints and data noise resilience of Wedel.
The motivation for doing so is to improve clustering results by restraining the variance within a cluster to limit outliers and the cluster being affected by noise in the data. (Wedel, at p. 49, Clustering Methods - Agglomerative Cluster Algorithms,” second paragraph).
23.	Claims 8 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154347 to Bateman [hereinafter Bateman] in view of US Published Application 20180018387 to Astiz [hereinafter Astiz] and US Published Application 20190205829 to Abebe et al. [hereinafter Abebe] and further in view of Udommanetanakit et al., “E-Stream: Evolution-Based Technique for Stream Clustering,” ADMA (2007) [hereinafter Udommanetanakit ] and US Patent 10049148 to Fang et al. [hereinafter Fang].
Regarding claim 8, the combination of Bateman, Astiz, Abebe, and Udommanetanakit teaches all of the limitations of claim 6, as described herein in detail.
Though Bateman, Astiz, Abebe, and Udommanetanakit teach the features of a processing system-based delivery prediction system for predicting delivery estimates based on clustering models, the combination of Bateman, Astiz, Abebe, and Udommanetanakit, however, does not explicitly teach -
wherein the distance function ƒ is:

    PNG
    media_image4.png
    93
    704
    media_image4.png
    Greyscale

But Fang teaches -
wherein the distance function ƒ is:

    PNG
    media_image4.png
    93
    704
    media_image4.png
    Greyscale

(Fang 2:46-58 teaches [t]ext clustering is described. . . . [T]he topic clusters are generated by selecting seed words and finding topically related words leveraging word similarities (that is, the distance function ƒ) automatically learned using a training data set; with regard to similarity (that is, distance function ƒ), Fang 7:59 to 8:09 teaches word similarities can be further computed by a similarity measurement because now all the words are vectorized. Common similarity measurements include measurements such as Cosine Similarity, Manhattan Similarity and Euclidean Distance etc. Once the similarities of the word pairs in the training set are computed, a similarity model can be developed to take an input word and output a set of word vectors, such as a sorted list of M words in the training set that are ranked by their similarity scores (also referred to as distances) relative to the input word. For example, for the input word "employee", the similarity model can output 50 similar words found in the training data, such as "staff," "personnel," "worker," etc., each having a corresponding score indicating how similar the word is to "employee". At 306, the X, that has the greatest similarity sum is chosen to replace W in the text. For example, "employee" is replaced with "STAFF.”; Fang 6:37-44 teaches the technique described herein does not require the user to provide a predetermined number of topic clusters (that is, for example, resource identifiers) for the data to be analyzed (that is, resource identifiers), which is a number that the user normally does not know how to estimate).
Bateman, Astiz, Abebe, Udommanetanakit, and Fang are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model. Udommanetanakit teaches a stream clustering algorithm recognizes data evolution and yields a cluster model that conforms to the current data. Fang teaches a distance function relating to string comparisons to form topic clusters. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to combine the teachings of the combination of Bateman, Astiz, Abebe, and Udommanetanakit pertaining to clustering models in delivery estimation including shipper clusters with the topic clustering for word strings of Fang.
The motivation for doing so is to significantly improve the accuracy of the final clustering results. (Fang 6:37-40).
24.	Claims 7, 11 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154347 to Bateman [hereinafter Bateman] in view of US Published Application 20180018387 to Astiz [hereinafter Astiz] and US Published Application 20190205829 to Abebe et al. [hereinafter Abebe] and Wedel et al., “Market Segmentation: Conceptual and Methodological Foundations,” Springer Science (2000) (Chapter 5, Clustering Methods) [hereinafter Wedel].
Regarding claim 7, the combination of Bateman, Astiz, and Abebe teaches all of the limitations of claim 6, as described herein in detail.
Though Bateman, Astiz, and Abebe teach the features of a processing system-based delivery prediction system for predicting delivery estimates based on clustering models, the combination of Bateman, Astiz, and Abebe, however, does not explicitly teach -
wherein the weighting coefficients α1, α2 . . . αn are determined using equations each pair of resource identifiers (T0, T1) with length n, coefficients are calculated as:

    PNG
    media_image2.png
    56
    650
    media_image2.png
    Greyscale

when the resource identifiers T0, T1 are associated with the same resource provider and

    PNG
    media_image3.png
    48
    640
    media_image3.png
    Greyscale

when the resource identifiers T0, T1 are not associated with the same resource provider.
But Wedel teaches -
wherein the weighting coefficients α1, α2 . . . αn are determined using equations each pair of resource identifiers (T0, T1) with length n, coefficients are calculated as:

    PNG
    media_image2.png
    56
    650
    media_image2.png
    Greyscale

when the resource identifiers T0, T1 are associated with the same resource provider and

    PNG
    media_image3.png
    48
    640
    media_image3.png
    Greyscale

when the resource identifiers T0, T1 are not associated with the same resource provider(Wedel, at p. 45, “Clustering Methods - Similarity Measures,” second full paragraph, teaches [t]he most important distinctions are whether or not (1) negative matches are incorporated into the similarity measure, (2) matched pairs of variables are weighted equally to or carry more weight than unmatched pairs (that is, the weighting coefficients . . . are calculated as . . . = 0 when the resource identifiers T0, T1 share a carrier) and (3) unmatched pairs carry more weight than matched pairs (that is, the weighting coefficients . . . are calculated as . . . = 1 when the resource identifiers T0, T1 have different carriers)).
Bateman, Astiz, Abebe, and Wedel are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to combine the teachings of the combination of Bateman, Astiz, and Abebe pertaining to clustering models in delivery estimation having the shipper clusters with the weighting considerations of Wedel.
The motivation for doing so is because cluster analysis is a convenient method commonly used in many disciplines to categorize entities (objects, animals, individuals, etc.) into groups that are homogeneous along a range of observed characteristics. Once those homogeneous groups are formed, the researcher can focus attention on a small number of groups rather than the large number of original entities. (Wedel, at p. 39, Clustering Methods,” first paragraph).
Regarding claim 11, the combination of Bateman, Astiz, and Abebe teaches all of the limitations of claim 1, as described herein in detail.
Though Bateman, Astiz, and Abebe teach the features of cluster training and application to tracking information, the combination of Bateman, Astiz, and Abebe, however, does not explicitly teach -
wherein the least distance from the resource identifier is determined based on a distance (di,j) between the resource identifier and each cluster (j) in a clustering model and calculated as:

    PNG
    media_image6.png
    86
    207
    media_image6.png
    Greyscale

wherein LL is the distance between the resource identifier and an ith element of the cluster (j).
But Wedel teaches -
wherein the least distance from the resource identifier is determined based on a distance (di,j) between the resource identifier and each cluster (j) in a clustering model and calculated as:

    PNG
    media_image6.png
    86
    207
    media_image6.png
    Greyscale

wherein LL is the distance between the resource identifier and an ith element of the cluster (j) (Wedel, at p. 47, “Clustering Methods - Similarity Measures,” Table 5.1: The Most Important Similarity Coefficients, teaches:

    PNG
    media_image11.png
    45
    248
    media_image11.png
    Greyscale

where wk is:

    PNG
    media_image12.png
    36
    126
    media_image12.png
    Greyscale

and Rk is the range of variable k).
Bateman, Astiz, Abebe, and Wedel are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations to further restrain the variance with a cluster and improve the resilience in the model to data noise. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bateman, Astiz, and Abebe pertaining to clustering models, having clustering evolution, in delivery estimation with the variance restraints and data noise resilience of Wedel.
The motivation for doing so is to improve clustering results by restraining the variance within a cluster to limit outliers and the cluster being affected by noise in the data. (Wedel, at p. 49, Clustering Methods - Agglomerative Cluster Algorithms,” second paragraph).
Regarding claim 19, the combination of Bateman, Astiz, and Abebe teaches all of the limitations of claim 12, as described herein in detail. 
Though Bateman, Astiz, and Abebe teach the features of cluster training, evolution, and application to tracking information, the combination of Bateman, Astiz, and Abebe, however, does not explicitly teach -wherein the least distance from the resource identifier is determined based on a distance (di,j) between the resource identifier and each cluster (j) in a clustering model is calculated as:

    PNG
    media_image6.png
    86
    207
    media_image6.png
    Greyscale

wherein LL is the distance between the resource identifier and an ith element of the cluster (j).
But Wedel teaches -
wherein the least distance from the resource identifier is determined based on a distance (di,j) between the resource identifier and each cluster (j) in a clustering model is calculated as:

    PNG
    media_image6.png
    86
    207
    media_image6.png
    Greyscale

wherein LL is the distance between the resource identifier and an ith element of the cluster (j) (Wedel, at p. 47, “Clustering Methods - Similarity Measures,” Table 5.1: The Most Important Similarity Coefficients, teaches:

    PNG
    media_image11.png
    45
    248
    media_image11.png
    Greyscale

where wk is:

    PNG
    media_image12.png
    36
    126
    media_image12.png
    Greyscale

and Rk is the range of variable k).
Bateman, Astiz, Abebe, and Wedel are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model based on respective data point distances. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations to further restrain the variance with a cluster and improve the resilience in the model to data noise. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to modify the combination of Bateman, Astiz, and Abebe pertaining to clustering models in delivery estimation with the variance restraints and data noise resilience of Wedel.
The motivation for doing so is to improve clustering results by restraining the variance within a cluster to limit outliers and the cluster being affected by noise in the data. (Wedel, at p. 49, Clustering Methods - Agglomerative Cluster Algorithms,” second paragraph).
25.	Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20170154347 to Bateman [hereinafter Bateman] in view of US Published Application 20180018387 to Astiz [hereinafter Astiz], US Published Application 20190205829 to Abebe et al. [hereinafter Abebe] and Wedel et al., “Market Segmentation: Conceptual and Methodological Foundations,” Springer Science (2000) (Chapter 5, Clustering Methods) [hereinafter Wedel], and US Patent 10049148 to Fang et al. [hereinafter Fang].
Regarding claim 17, the combination of Bateman, Astiz, and Abebe teaches all of the limitations of claim 16, as described herein in detail.
Though Bateman, Astiz, and Abebe teach the features of a processing system-based delivery prediction system for predicting delivery estimates based on clustering models, the combination of Bateman, Astiz, and Abebe, however, does not explicitly teach -
wherein the weighting coefficients α1, α2 . . . αn are determined using equations each pair of resource identifiers (T0, T1) with length n, coefficients are calculated as:

    PNG
    media_image2.png
    56
    650
    media_image2.png
    Greyscale

when the resource identifiers T0, T1 are associated with the same resource provider and

    PNG
    media_image3.png
    48
    640
    media_image3.png
    Greyscale

when the resource identifiers T0, T1 are not associated with the same resource provider.
But Wedel teaches -
wherein the weighting coefficients α1, α2 . . . αn are determined using equations each pair of resource identifiers (T0, T1) with length n, coefficients are calculated as:

    PNG
    media_image2.png
    56
    650
    media_image2.png
    Greyscale

when the resource identifiers T0, T1 are associated with the same resource provider and

    PNG
    media_image3.png
    48
    640
    media_image3.png
    Greyscale

when the resource identifiers T0, T1 are not associated with the same resource provider (Wedel, at p. 45, “Clustering Methods - Similarity Measures,” second full paragraph, teaches [t]he most important distinctions are whether or not (1) negative matches are incorporated into the similarity measure, (2) matched pairs of variables are weighted equally to or carry more weight than unmatched pairs (that is, the weighting coefficients . . . are calculated as . . . = 0 when the resource identifiers T0, T1 share a carrier) and (3) unmatched pairs carry more weight than matched pairs (that is, the weighting coefficients . . . are calculated as . . . = 1 when the resource identifiers T0, T1 have different carriers)).
Bateman, Astiz, Abebe, and Wedel are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to combine the teachings of the combination of Bateman, Astiz, and Abebe pertaining to clustering models in delivery estimation having the shipper clusters with the weighting considerations of Wedel.
The motivation for doing so is because cluster analysis is a convenient method commonly used in many disciplines to categorize entities (objects, animals, individuals, etc.) into groups that are homogeneous along a range of observed characteristics. Once those homogeneous groups are formed, the researcher can focus attention on a small number of groups rather than the large number of original entities. (Wedel, at p. 39, Clustering Methods,” first paragraph).
Though Bateman, Astiz, Abebe, and Wedel teach the features of a processing system-based delivery prediction system for predicting delivery estimates based on clustering models, the combination of Bateman, Astiz, Abebe, and Wedel, however, does not explicitly teach -
. . . and wherein the distance function ƒ is:

    PNG
    media_image4.png
    93
    704
    media_image4.png
    Greyscale

But Fang teaches -
. . . and wherein the distance function ƒ is:

    PNG
    media_image4.png
    93
    704
    media_image4.png
    Greyscale

(Fang 2:46-58 teaches [t]ext clustering is described. . . . [T]he topic clusters are generated by selecting seed words and finding topically related words leveraging word similarities (that is, the distance function ƒ) automatically learned using a training data set; with regard to similarity (that is, distance function ƒ), Fang 7:59 to 8:09 teaches word similarities can be further computed by a similarity measurement because now all the words are vectorized. Common similarity measurements include measurements such as Cosine Similarity, Manhattan Similarity and Euclidean Distance etc. Once the similarities of the word pairs in the training set are computed, a similarity model can be developed to take an input word and output a set of word vectors, such as a sorted list of M words in the training set that are ranked by their similarity scores (also referred to as distances) relative to the input word. For example, for the input word "employee", the similarity model can output 50 similar words found in the training data, such as "staff," "personnel," "worker," etc., each having a corresponding score indicating how similar the word is to "employee". At 306, the X, that has the greatest similarity sum is chosen to replace W in the text. For example, "employee" is replaced with "STAFF.”; Fang 6:37-44 teaches the technique described herein does not require the user to provide a predetermined number of topic clusters (that is, for example, resource identifiers) for the data to be analyzed (that is, resource identifiers), which is a number that the user normally does not know how to estimate).
Bateman, Astiz, Abebe, Wedel, and Fang are from the same or similar field of endeavor. Bateman teaches a processing system-based delivery prediction system for predicting delivery estimates. Astiz teaches clustering alphanumeric candidates based on email specific features, the recipient specific features, and the recipient agnostic features to generate a plurality of clusters. Abebe teaches clustering shippers in a clustering model. Wedel teaches clustering methods including similarity (distance) functions with weighting considerations. Fang teaches a distance function relating to string comparisons to form topic clusters. Accordingly, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of Applicant’s invention to combine the teachings of the combination of Bateman, Astiz, Abebe, and Wedel pertaining to clustering models in delivery estimation including shipper clusters with the topic clustering for word strings of Fang.
The motivation for doing so is to significantly improve the accuracy of the final clustering results. (Fang 6:37-40).
Response to Arguments
26.	Applicant’s arguments have been fully considered but are moot in view of Applicant’s amendments necessitating the new grounds of rejection hereinabove.
27.	With regard to the rejection under Section 101, Applicant submits that the instant claims overcome the rejection. (Response at pp. 15-18).
Examiner respectfully disagrees. Though the amendments now recite “using a training data set,” (see claims 1, 12, & 20), or “receive a training set” (see claim 21), the effect is that the model is generated using a data set that is a “training” data set. That is, such recitation does not positively recite training a model. Further, the claim of “Example 39” of the SME guidance is directed to the method for training a neural network, while here at best there may be one step of training a model in a process for determining a resource identifier, which does not comport with the teachings of the claim of “Example 39.” 
28.	With regard to the rejections under Section 103, Applicant argues that “Bateman does not disclose, in any way factoring in the length of the resource identifier in cluster model selection: Bateman only acknowledges that resource identifiers can be in various forms . . . .” (Response at pp. 18-19).
Examiner notes the instant claims now recite, inter alia, “calculate at least one length of the resource identifier.” Examiner relies on Astiz as teaching this feature, as set out in the rejections above. Bateman is relied on as teaching the feature of “selecting the clustering model based on one of the at least one calculated length of the resource identifier,” in which the feature of “at least one calculated length of the resource identifier” is taught by Astiz. The “calculated length” of the claims is simply directed to a format of the “resource identifier” for a carrier, such as UPS, FedEx, DHL, etc., which feature Abebe further teaches, as set out in the rejections above. 
For example purposes, a UPS resource identifier is “T028 4205 745” having a “calculated length” of 12 characters, (see Shah at p. 31) while a FedEx resource identifier is “9723504011” having a “calculated length” of 9 characters. (see Shah at p. 17).
29.	Applicant argues that “Wedel teaches a fundamentally different concept known as minimum variance linkage. In the method of Wedel, clusters are linked based on their p-nearest neighbor such that new clusters are formed to prevent a threshold from being exceeded.” (Response at pp. 19-20).
Examiner points out that Wedel teaches “clustering methods,” and is relied upon as teaching cluster distance definitions, where table 5.2 sets out:

    PNG
    media_image13.png
    663
    1078
    media_image13.png
    Greyscale

In this context, Wedel further teaches “hierarchical cluster analysis,” which considers non-uniqueness and inversion problems affecting cluster accuracy (or the sum of data points correctly classified relative to the whole). Particularly, in terms of similarity of object pairs, accuracy of the clustering is assessed for correct classification in relation to a total set of object pairs (or data points). Also, Udommanetanakit is relied upon as teaching the feature of a “cutoff threshold,” as set out in detail in the rejections above.
Examiner points out that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. MPEP § 2145.IV.
Conclusion
30.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
31.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US Published Application 20150235174 to Hall et al.) teaches efficiently delivering goods to recipients that includes receiving a communication, such as an email or text message, containing a unique identifier (e.g., tracking number, order number, product number, etc.). The unique identifier is associated with an order of goods intended for delivery to a recipient. The method extracts the unique identifier from the communication and generates an access code for association with the unique identifier.
(Harshal Shah, “In-Transit Visibility at Federal Express and UPS: An Approach to Reengineering Processes,” MIT (Thesis, 1996)) teaches computerized tracking systems developed by Federal Express, COSMOS, and now, COSMOS IIB, were designed to tell the company and the customer where any package or document was at any time from pick-up through delivery. The COSMOS IIB information system uses a combination of SuperTrackers, digitally-assisted dispatch systems (DADS), and PowerShip terminals to provide in-transit visibility to the customers.
32.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See also Provisional Application 62589823 ¶ 0095.
        2 US Published Application 20200065715 to Fu et al., entitled “System and methods to determine carrier based on tracking number,” filed 27 August 2018 [hereinafter PGPUB].
        3 See also Provisional Application 62589823 ¶ 0095.
        4 US Published Application 20200065715 to Fu et al., entitled “System and methods to determine carrier based on tracking number,” filed 27 August 2018 [hereinafter PGPUB].
        5 See also Provisional Application 62589823 ¶ 0004 (“the shipping unit clustering learning model is a k-means based clustering model”).
        6 See also Provisional Application 62589823 ¶ 0108.
        7 See also Provisional Application 62589823 ¶ 0095.
        8 See also Provisional Application 62589823 ¶ 0035.
        9 See also Provisional Application 62589823 ¶ 0106.
        10 See also Provisional Application 62589823 ¶ 0004 (“the shipping unit clustering learning model is a k-means based clustering model”).
        11 See also Provisional Application 62589823 ¶ 0108.
        12 See sklearn.metrics.adjusted_rand_score (“computes a similarity measure between two clusterings by considering all pairs of samples and counting pairs that are assigned in the same or different clusters in the predicted and true clusterings”).
        13 See sklearn.metrics.adjusted_rand_score (“computes a similarity measure between two clusterings by considering all pairs of samples and counting pairs that are assigned in the same or different clusters in the predicted and true clusterings”).
        14 See sklearn.metrics.adjusted_rand_score (“computes a similarity measure between two clusterings by considering all pairs of samples and counting pairs that are assigned in the same or different clusters in the predicted and true clusterings”).